PER CURIAM.
Where a protective order of the trial court has temporarily precluded the plaintiffs from deposing one of two defendants and the effect of such order is to deprive the plaintiffs of the opportunity to discover information tending to establish the liability of the co-defendant, the entry of a summary judgment for the co-defendant while the protective order is in effect is premature. The summary judgment is, accordingly, reversed and the cause remanded for further proceedings, which may, of course, include a renewed motion for summary judgment after the plaintiffs have had a full and fair opportunity for discovery.
Reversed and remanded.